Citation Nr: 0511031	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  01-03 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
December 1981.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision from the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for 
borderline personality disorder.  

In July 2003, the Board recharacterized the veteran's claimed 
disability as a chronic acquired psychiatric disability, to 
include PTSD, and remanded the case to obtain a VA 
examination, which was accomplished in October 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on her part.  


REMAND

The case must be remanded to obtain a copy of the sexual 
harassment claim filed by the veteran in service.  In June 
2001, the veteran testified that, after specific sexual 
harassment incidents, she confided in a Master Sergeant D. 
who went with her to the Social Actions/Legal Department at 
Homestead Air Force Base to fill out a sexual harassment 
claim for the purpose of getting her reassigned away from the 
harassing supervisors.  In answers to May 1999 and November 
2001 PTSD personal assault questionnaires, the veteran again 
confirmed that she had filed a written sexual harassment 
claim while in service.  The VA must make reasonable efforts 
to associate all of the veteran's service department records 
with the claims folder or to confirm that the records are 
unavailable.  Jolly v. Derwinski, 1 Vet. App. 37 (1990).  
Whenever the VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §3.159(c)(2) 
(2004).  

In addition, the case must be remanded to obtain specific 
private medical records.  In an August 1999 lay statement, 
the veteran identified four private health care providers 
whom she felt could vouch for her PTSD.  In September 1999, 
the RO determined that one of the health care providers, 
M.K., M.D., had died and that his records were no longer 
available.  Nonetheless, the records from the other three 
health care providers must be obtained before the Board 
renders a decision.  Full compliance with the duty to assist 
includes VA's assistance in obtaining relevant records when 
the veteran has provided concrete data as to time, place and 
identity of the health care provider.  Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A.  

Moreover, since the most recent supplemental statement of the 
case in December 2004, the veteran has presented an 
additional lay statement and medical evidence, which was 
received by the Board in February 2005.  The Board does not 
have the authority to consider this additional evidence 
without the RO's initial consideration of the evidence or the 
veteran's waiver of RO consideration as contrary to 
38 U.S.C.A. § 7104(a).  See Disabled American Veterans(DAV), 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. May 1, 2003).  The veteran has not filed a waiver; 
therefore, the only available course is to remand the case 
for the RO's initial consideration of the additional evidence 
and readjudication of the claim.  

A remand would also allow the opportunity to inform the 
veteran of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the opportunity to inform the veteran that 
she should provide any evidence in her possession that 
pertains to the claim.  VAOPGCPREC 1-2004 (February 24, 
2004).  

The case is remanded for the following action:

1.  The RO should make reasonable efforts 
to secure a copy of the veteran's in-
service sexual harassment claim through 
official channels, including from the 
Social Actions/Legal Department at 
Homestead Air Force Base.  In making the 
request, note that the veteran might have 
filed the claim under a previous name.  
All efforts made should be documented and 
all correspondence received should be 
associated with the veteran's claims 
folder.  



2.  The RO should ask the veteran to 
identify the time period(s), full 
name(s), and social security number(s) 
under which she was treated at the Humana 
Hospital, Snellville, Georgia; at the 
DeKalb Medical Center, Decatur, Georgia, 
and by Horatio G. Daub, M.D., Lumberton, 
New Jersey.  Ask the veteran to provide a 
current address for the Humana Hospital, 
which address on "Highway 78, 
Snellville, Georgia" does not appear to 
be sufficient for making an inquiry.  
Obtain a current, signed Authorization 
and Consent to Release Medical 
Information Form for the DeKalb Medical 
Center, which requires their 
authorizations to be dated less than 90 
days old.  Once the veteran has 
responded, the RO should request the 
veteran's private medical records from 
Humana Hospital (address to be provided 
by veteran); from DeKalb Medical Center, 
2701 North Decatur Road, Decatur, Georgia 
30033, general information (404) 501-
1000, patient information (404) 501-5200; 
and from Horatio Guy Daub, M.D., Suite 6, 
1561 Route 38, Lumberton, New Jersey 
08048, office phone (609) 267-2100.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  If 
these records can't be obtained and we 
don't have affirmative evidence that they 
don't exist, inform the veteran of the 
records that we were unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that we will proceed to decide her appeal 
without these records unless she is able 
to submit them.  Allow an appropriate 
period of time for the veteran to 
respond.  

3.  The issue of entitlement to service 
connection for a chronic acquired 
psychiatric disability, to include PTSD, 
should be readjudicated based upon all 
evidence of record, including the 
veteran's additional lay statement and 
medical evidence received by the Board in 
February 2005.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claim remains in 
denied status, the veteran and her 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The 
adjudicatory actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



